WADDILL, Commissioner.
Appellant was convicted of the offense of willfully and maliciously shooting into a dwelling house, and was sentenced to prison for a term of ten years. KRS 435.170(4). He seeks reversal on the grounds that: (1) The court erred in allowing incompetent evidence to be introduced over his objections ; and (2) the Commonwealth’s Attorney was guilty of misconduct in persisting to interrogate Mrs. Ruby Spicer concerning appellant’s conduct toward her after the court had sustained objections to similar interrogation.
Several witnesses introduced in behalf of the Commonwealth testified that appellant fired two shots into a house occupied by Mrs. Ruby Spicer, his former mother-in-law. While Mrs. Spicer was being interrogated by the Commonwealth’s Attorney appellant interposed an objection to her relating the threats which appellant had made against her life. The court admonished the jury to consider this testimony for the sole purpose of determining whether or not the principal offense had been maliciously perpetrated. We find that the court properly overruled the objection and gave a correct admonition to the jury. Stevens v. Commonwealth, 286 Ky. 511, 151 S.W.2d 404.
Appellant’s contention of misconduct on the part of the attorney of the Commonwealth is not supported by the record. The record discloses that the Commonwealth’s Attorney obeyed the ruling of the 'trial court, and we find that his interrogation of Mrs. Spicer was proper.
We have carefully examined the record and, finding it free of error, we are convinced that appellant obtained a fair trial.
Judgment affirmed.